DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-10, 13-18, and 21-27  are rejected under 35 U.S.C. 103 as being unpatentable over US. Patent App. 20170071251 (hereinafter Goch) in view of US. Patent App. 20160219938 A1 (hereinafter Mamoun).
Regarding claim 1, Goch discloses a reservoir (Fig. 4, heating chamber 6, ¶30)  configured to hold pre-vapor formulation; a first bayonet connector assembly (See annotated   at a first end of the reservoir, the first bayonet connector assembly including a base structure extending around an outer surface of an outer housing of the reservoir, such that the outer housing and the base structure at least partially define a partial enclosure; and a conduit (See annotated Fig. 4, tobacco-flow channel 10, ¶31, ¶34) having a first end extending through the outer housing of the reservoir, out of the reservoir, and into the partial enclosure (when assembled there is a partial enclosure where the reservoir 6 meets with the mouthpiece 23)

    PNG
    media_image1.png
    722
    418
    media_image1.png
    Greyscale

Goch further discloses wherein the first bayonet connector assembly is configured to detachably couple with a second bayonet connector assembly (¶43) of an outlet assembly (Fig. 4, mouthpiece module 23) to establish a bayonet interface connection between the reservoir and the outlet assembly.   Goch further discloses the outlet assembly having one or more inner surfaces that define an outlet assembly conduit extending through an interior of the outlet assembly between opposite, first and second openings, the outlet assembly conduit including a first conduit portion and a second conduit portion, the first conduit portion being proximate to the first opening of the outlet assembly and having a first diameter and a first length that are at least equal to a corresponding diameter and length, respectively of the first end of the conduit such that when the bayonet interface connection is established, a portion of the outlet assembly is located within the partial enclosure between the first end of the conduit and the base structure of the first bayonet connector assembly and contacts the outer surface of the outer housing of the reservoir, the first end of the conduit is inserted into and enclosed within the first conduit portion of the outlet assembly conduit via the first opening of the outlet assembly and the conduit is in fluid communication with an exterior of the reservoir assembly through the first end of the conduit and the outlet assembly conduit (See annotated fig below). 

    PNG
    media_image2.png
    599
    991
    media_image2.png
    Greyscale


Goch does not explicitly disclose, wherein the reservoir includes a fluid port that is separate from the conduit and extends through the outer housing of the reservoir to the outer surface of the outer housing at the first end of the reservoir, the fluid port configured to enable refilling of pre-vapor formulation in the reservoir via the fluid port, wherein the first bayonet connector assembly is configured to cause the fluid port to be isolated from the exterior of the reservoir assembly by the outlet assembly based on the bayonet interface connection being established, such that the fluid port is between the outlet assembly and the reservoir, and the reservoir is isolated, by at least the outlet assembly, from fluid communication with the exterior of the reservoir assembly through the fluid port based on the portion of the outlet assembly being in the partial enclosure and contacting the outer surface of the outer housing of the reservoir.  
Goch teaches a liquid-evaporator module 12 (Fig. 4, ¶36).  The liquid-evaporator module is connected to the tobacco heater module 14 and the storage-battery module 19 (Fig. 4, ¶39).  The modules are connected through bayonet connectors (See annotated Fig. 4, ¶43).  
Goch teaches several embodiments.  Notably, Goch teaches that the modules can be connected/stacked in optional arrangements.  For example in Fig. 4, the modules are mouthpiece, tobacco-heater, liquid-evaporator, storage-battery going from top to bottom.  This embodiment can be compared to Fig. 1, which teaches liquid-evaporator, tobacco heater, storage-battery from top to bottom (mouthpiece module omitted).  In all of these embodiments the modules are connected through a bayonet interface connection.
Goch further teaches that the liquid-flow channel 9 and the tobacco-flow channel 10 can coincide (Figs. 1, 5 and 6, ¶34).
Goch teaches an additional embodiment where there exists a filling cap 28 that is opened by separating the liquid evaporator module 12 from the heating chamber 6 (¶49).  When the releasable module connection is released there exists an access for the heating cap which allows the heating chamber to be refilled when the modules are disconnected.  This fill location is independent from the main conduit, tobacco-flow channel 10, of the smoking device.  Goch teaches that it is possible in the open state of the filling cap for the arrangement to be close (Claim 9). 
Goch further teaches bayonet connection in greater detail at the connection of elements 12 to 14 by connecting 17 to 18.  The connection between the outlet assembly and the reservoir is described in ¶43 to be “A corresponding identical connection, which is also a bayonet connection…”
Mamoun teaches a programmable smoking cessation device with multiple components (Abstract).  Mamoun teaches that there are cartridge chamber fill ports that can be located at either end of the assembly for filling the cartridge (Fig. 4B, cartridge chamber fill ports 241, ¶172).  Mamoun further teaches that the portions of the assembly can be connected through many types of connections including threaded, press fit, bayonette or snap-feature connections 104, 105 (Fig. 1A, ¶99). Mamoun teaches that the device can be a multi-chamber release mechanism that allows for filling and refilling of the chamber (¶172).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goch to incorporate wherein the reservoir includes a fluid port that is separate from the conduit and extends through the outer housing of the reservoir to the outer surface of the outer housing at the first end of the reservoir, the fluid port configured to enable refilling of pre-vapor formulation in the reservoir via the fluid port, wherein the first bayonet connector assembly is configured to cause the fluid port to be isolated from the exterior of the reservoir assembly by the outlet assembly based on the bayonet interface connection being established, such that the fluid port is between the outlet assembly and the reservoir, and the reservoir is isolated, by at least the outlet assembly, from fluid communication with the exterior of the reservoir assembly through the fluid port based on the portion of the outlet assembly being in the partial enclosure and contacting the outer surface of the outer housing of the reservoir.  A person of ordinary skill in the art would obviously use bayonet connectors in several locations where attaching multiple components of a smoking device.  Doing so would provide a releasable connection that would allow for the user to refill, perform maintenance, or replace components of the device.  As Goch teaches a 
Further, Mamoun teaches separate filling ports in optionally located ends of the device and several connection types.  A person of ordinary skill in the art would locate the ports within the bayonet connections to not only attach and detach the components, but also to provide access to the refill port for the necessary tobacco or e-liquid product.  It would be obvious to one of skill in the art to provide an access to refill that is separate from the main conduit.  Doing so would isolate the fill location and enable access during assembly/disassembly.  This would provide multiple avenues for the user to refill the tobacco product and ensure that no residue is left in the main flow channel of the vapor.  
Regarding claim 2, modified Goch discloses the reservoir assembly of claim 1, as discussed above.  Goch does not explicitly disclose where the conduit extends from a vaporizer assembly at a second end of the reservoir, wherein the first and second ends of the reservoir are opposite ends of the reservoir such that the first bayonet connector assembly and the vaporizer assembly are at opposite ends of the reservoir, the vaporizer assembly is in fluid communication with the exterior of the reservoir assembly through the interior of the outlet assembly when the bayonet interface connection is established, the fluid port is configured to enable refilling of pre-vapor formulation in the reservoir via the fluid port and independently of the vaporizer assembly, and the first bayonet connector assembly is configured to cause the fluid port to be isolated from the exterior of the reservoir assembly by the outlet assembly based on the bayonet interface connection being established, such that the reservoir is isolated, by at least the outlet assembly, from fluid communication with the exterior of the reservoir assembly independently of the vaporizer assembly.
Goch teaches a liquid-evaporator module 12 (Fig. 4, ¶36).  The liquid-evaporator module is connected to the tobacco heater module 14 and the storage-battery module 19 (Fig. 4, ¶39).  The modules are connected through bayonet connectors (See annotated Fig. 4, ¶43).  
Goch teaches several embodiments.  Notably, Goch teaches that the modules can be connected/stacked in optional arrangements.  For example in Fig. 4, the modules are mouthpiece, tobacco-heater, liquid-evaporator, storage-battery going from top to bottom.  This embodiment can be compared to Fig. 1, which teaches liquid-evaporator, tobacco heater, storage-battery from top to bottom (mouthpiece module omitted).  In all of these embodiments the modules are connected through a bayonet interface connection.
Goch further teaches that the liquid-flow channel 9 and the tobacco-flow channel 10 can coincide (Figs. 1, 5 and 6, ¶34).
Goch teaches an additional embodiment where there exists a filling cap 28 that is opened by separating the liquid evaporator module 12 from the heating chamber 6 (¶49).  When the releasable module connection is released there exists an access for the heating cap which allows the heating chamber to be refilled when the modules are disconnected.  This fill location is independent from the main conduit, tobacco-flow channel 10, of the smoking device.  Goch teaches that it is possible in the open state of the filling cap for the arrangement to be close (Claim 9).
Goch further teaches bayonet connection in greater detail at the connection of elements 12 to 14 by connecting 17 to 18.  The connection between the outlet assembly and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goch to incorporate wherein the conduit extends from a vaporizer assembly at a second end of the reservoir, wherein the first and second ends of the reservoir are opposite ends of the reservoir such that the first bayonet connector assembly and the vaporizer assembly are at opposite ends of the reservoir, the vaporizer assembly is in fluid communication with the exterior of the reservoir assembly through the interior of the outlet assembly when the bayonet interface connection is established, the fluid port is configured to enable refilling of pre-vapor formulation in the reservoir via the fluid port and independently of the vaporizer assembly, and the first bayonet connector assembly is configured to cause the fluid port to be isolated from the exterior of the reservoir assembly by the outlet assembly based on the bayonet interface connection being established, such that the reservoir is isolated, by at least the outlet assembly, from fluid communication with the exterior of the reservoir assembly independently of the vaporizer assembly.  A person of ordinary skill in the art would optionally connect the modules in different orders to enable different control of the smoking device.  The use of bayonet connections for the separate modules would ensure connection while advantageously using a uniform connection interface.  This would allow for maximum flexibility when connecting the modules with expected, predictable results.  Further because Goch discloses that the liquid flow channel and the tobacco flow channel can coincide the entire length of the Goch device is in fluid communication.
Regarding claim 5, modified Goch discloses the reservoir assembly of claim 1, as discussed above.  Goch further discloses wherein the conduit (Fig.4, tobacco-flow channel 10) extends through the partial enclosure.
Regarding claim 6, modified Goch discloses the reservoir assembly of claim 1, as discussed above.  Goch further discloses wherein the first bayonet connector assembly includes a bayonet plug connector element (Fig. 2, an evaporator-connecting arrangement 17) and is configured to detachably couple with a complementary bayonet receptacle connector element (Fig. 2, heater-connecting arrangement 18) of the second bayonet connector assembly to establish the bayonet interface connection (¶43).
Regarding claim 7, modified Goch discloses the reservoir assembly of claim 2, as discussed above.  Goch further discloses a vaporizer connector assembly configured to detachably couple the reservoir with the vaporizer assembly (Fig. 1).
Regarding claim 8, modified Goch discloses the reservoir assembly of claim 7, as discussed above.  Goch further discloses wherein an end of the conduit is coupled to the vaporizer connector assembly, such that the conduit is configured to couple with the vaporizer assembly via the vaporizer connector assembly (Figs. 1-3).
Regarding claim 9, modified Goch discloses the reservoir assembly of claim 1, as discussed above.  Goch further discloses wherein the first bayonet connector assembly is directly coupled to the first end of the reservoir (See annotated Fig 4).
Regarding claim 10, Goch discloses a reservoir (Fig. 4, heating chamber 6, ¶30) and a vaporizer assembly (Fig. 4, liquid-evaporator module 12), the reservoir configured to supply pre vapor formulation to the vaporizer assembly; a first bayonet connector assembly (See  at a first end of the reservoir, wherein the vaporizer assembly is at a second end of the reservoir, and the first and second ends of the reservoir are opposite ends of the reservoir such that the first bayonet connector assembly and the vaporizer assembly are at opposite ends of the reservoir. 
Goch further discloses wherein the first bayonet connector assembly is configured to detachably couple with a second bayonet connector assembly (¶43) of an outlet assembly (Fig. 4, mouthpiece module 23) to establish a bayonet interface connection between the reservoir and the outlet assembly.   Goch further discloses the outlet assembly having one or more inner surfaces that define an outlet assembly conduit extending through an interior of the outlet assembly between opposite, first and second openings, the outlet assembly conduit including a first conduit portion and a second conduit portion, the first conduit portion being proximate to the first opening of the outlet assembly and having a first diameter and a first length that are at least equal to a corresponding diameter and length, respectively of the first end of the conduit such that when the bayonet interface connection is established, a portion of the outlet assembly is located within the partial enclosure between the first end of the conduit and the base structure of the first bayonet connector assembly and contacts the outer surface of the outer housing of the reservoir, the first end of the conduit is inserted into and enclosed within the first conduit portion of the outlet assembly conduit via the first opening of the outlet assembly and the conduit is in fluid communication with an exterior of the reservoir assembly through the first end of the conduit and the outlet assembly conduit (See annotated fig below). 

    PNG
    media_image2.png
    599
    991
    media_image2.png
    Greyscale


Goch does not explicitly disclose, wherein the reservoir includes a fluid port that is separate from the conduit and extends through the outer housing of the reservoir to the outer surface of the outer housing at the first end of the reservoir, the fluid port configured to enable refilling of pre-vapor formulation in the reservoir via the fluid port, wherein the first bayonet connector assembly is configured to cause the fluid port to be isolated from the exterior of the reservoir assembly by the outlet assembly based on the bayonet interface connection being established, such that the fluid port is between the outlet assembly and the reservoir, and the reservoir is isolated, by at least the outlet assembly, from fluid communication with the exterior of the reservoir assembly through the fluid port based on the portion of the outlet assembly being in the partial enclosure and contacting the outer surface of the outer housing of the reservoir.  
Goch teaches a liquid-evaporator module 12 (Fig. 4, ¶36).  The liquid-evaporator module is connected to the tobacco heater module 14 and the storage-battery module 19 (Fig. 4, ¶39).  The modules are connected through bayonet connectors (See annotated Fig. 4, ¶43).  
Goch teaches several embodiments.  Notably, Goch teaches that the modules can be connected/stacked in optional arrangements.  For example in Fig. 4, the modules are mouthpiece, tobacco-heater, liquid-evaporator, storage-battery going from top to bottom.  This embodiment can be compared to Fig. 1, which teaches liquid-evaporator, tobacco heater, storage-battery from top to bottom (mouthpiece module omitted).  In all of these embodiments the modules are connected through a bayonet interface connection.
Goch further teaches that the liquid-flow channel 9 and the tobacco-flow channel 10 can coincide (Figs. 1, 5 and 6, ¶34).
Goch teaches an additional embodiment where there exists a filling cap 28 that is opened by separating the liquid evaporator module 12 from the heating chamber 6 (¶49).  When the releasable module connection is released there exists an access for the heating cap which allows the heating chamber to be refilled when the modules are disconnected.  This fill location is independent from the main conduit, tobacco-flow channel 10, of the smoking device.  Goch teaches that it is possible in the open state of the filling cap for the arrangement to be close (Claim 9). 
Goch further teaches bayonet connection in greater detail at the connection of elements 12 to 14 by connecting 17 to 18.  The connection between the outlet assembly and the reservoir is described in ¶43 to be “A corresponding identical connection, which is also a bayonet connection…”
Mamoun teaches a programmable smoking cessation device with multiple components (Abstract).  Mamoun teaches that there are cartridge chamber fill ports that can be located at either end of the assembly for filling the cartridge (Fig. 4B, cartridge chamber fill ports 241, ¶172).  Mamoun further teaches that the portions of the assembly can be connected through many types of connections including threaded, press fit, bayonette or snap-feature connections 104, 105 (Fig. 1A, ¶99). Mamoun teaches that the device can be a multi-chamber release mechanism that allows for filling and refilling of the chamber (¶172).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goch to incorporate wherein the reservoir includes a fluid port that is separate from the conduit and extends through the outer housing of the reservoir to the outer surface of the outer housing at the first end of the reservoir, the fluid port configured to enable refilling of pre-vapor formulation in the reservoir via the fluid port, wherein the first bayonet connector assembly is configured to cause the fluid port to be isolated from the exterior of the reservoir assembly by the outlet assembly based on the bayonet interface connection being established, such that the fluid port is between the outlet assembly and the reservoir, and the reservoir is isolated, by at least the outlet assembly, from fluid communication with the exterior of the reservoir assembly through the fluid port based on the portion of the outlet assembly being in the partial enclosure and contacting the outer surface of the outer housing of the reservoir.  A person of ordinary skill in the art would obviously use bayonet connectors in several locations where attaching multiple components of a smoking device.  Doing so would provide a releasable connection that would allow for the user to refill, perform maintenance, or replace components of the device.  As Goch teaches a 
Further, Mamoun teaches separate filling ports in optionally located ends of the device and several connection types.  A person of ordinary skill in the art would locate the ports within the bayonet connections to not only attach and detach the components, but also to provide access to the refill port for the necessary tobacco or e-liquid product.  It would be obvious to one of skill in the art to provide an access to refill that is separate from the main conduit.  Doing so would isolate the fill location and enable access during assembly/disassembly.  This would provide multiple avenues for the user to refill the tobacco product and ensure that no residue is left in the main flow channel of the vapor.
Regarding claim 13, modified Goch discloses the vapor generator assembly of claim 10 as discussed above.  Goch further discloses, wherein the conduit extends through the partial enclosure (Fig. 4, tobacco-flow channel 10).
Regarding claim 14, modified Goch discloses the vapor generator assembly of claim 10 as discussed above.  Goch further discloses wherein the first bayonet connector assembly includes a bayonet plug connector (Fig. 2, an evaporator-connecting arrangement 17) and is configured to detachably couple with a bayonet receptacle connector (Fig. 2, heater-connecting arrangement 18) of the second bayonet connector assembly to establish the bayonet interface connection.
Regarding claim 15, modified Goch discloses the vapor generator assembly of claim 10 as discussed above.  Goch further discloses a vaporizer connector assembly, wherein the reservoir is detachably coupled with the vaporizer assembly through the vaporizer connector assembly (Fig. 1).
Regarding claim 16, modified Goch discloses the vapor generator assembly of claim 15 as discussed above.  Goch further discloses wherein an end of the conduit is coupled to the vaporizer connector assembly, such that the conduit is coupled with the vaporizer assembly via the vaporizer connector assembly (Figs. 1-3).
Regarding claim 17, modified Goch discloses the vapor generator assembly of claim 10 as discussed above.  Goch further discloses wherein the first bayonet connector assembly is directly coupled to the first end of the reservoir (See annotated Fig 4).
Regarding claim 18, Goch discloses a smoking device (Abstract).  Further modified Goch discloses the vapor generator assembly of claim 10.  Goch further discloses a power supply assembly coupled to the vapor generator assembly, the power supply assembly including a power supply, the power supply assembly configured to supply electrical power from the power supply to the vaporizer assembly of the vapor generator assembly.  Goch discloses a liquid-evaporator module 12 (Fig. 4, ¶36).  The liquid-evaporator module is connected to the tobacco heater module 14 and the storage-battery module 19 (Fig. 4, ¶39).  The modules are connected through bayonet connectors (See annotated Fig. 4, ¶43).  
Regarding claim 21, modified Goch discloses the e-vaping device of claim 18 as discussed above.  Goch further discloses wherein the conduit extends through the partial enclosure (Fig.4, tobacco-flow channel 10).
Regarding claim 22, modified Goch discloses the e-vaping device of claim 18 as discussed above.  Goch further discloses wherein the first bayonet connector assembly (Fig. 2, includes a bayonet plug connector (Fig. 2, heater-connecting arrangement 18) and is configured to detachably couple with a bayonet receptacle connector of the second bayonet connector assembly to establish the bayonet interface connection.
Regarding claim 23, modified Goch discloses the e-vaping device of claim 18 as discussed above.  Goch further discloses wherein the first bayonet connector assembly is directly coupled to the first end of the reservoir (Fig. 4).
Regarding claim 24, modified Goch discloses the e-vaping device of claim 18 as discussed above.  Goch further discloses wherein the power supply assembly includes a rechargeable battery (¶32).
Regarding claim 25, modified Goch discloses the e-vaping device of claim 18 as discussed above.  Goch further discloses wherein the power supply assembly is detachably coupled with the vapor generator assembly (Fig. 1, ¶41).
Regarding claim 26, modified Goch discloses the e-vaping device of claim 18 as discussed above.  Goch further discloses a vaporizer connector assembly, wherein the reservoir is detachably coupled with the vaporizer assembly through the vaporizer connector assembly (Fig. 1).
Regarding claim 27, modified Goch discloses the e-vaping device of claim 18 as discussed above.  Goch further discloses wherein an end of the conduit is coupled to a vaporizer connector assembly, such that the conduit is coupled with the vaporizer assembly via the vaporizer connector assembly (Figs. 1-3).
Response to Arguments
Applicant's arguments filed September 16, 2021 have been fully considered but they are not persuasive.
Applicant has amended the independent claims to recite the limitation of “a base structure”.  The base structure is defined by applicant as a portion extending around an outer surface of an outer housing and around the reservoir.  This base structure is structurally the wall of the device where the bayonet connectors exist.  The conduit of the entire device flows through the device to enable aerosol material to flow to the user.  Therefore, necessarily the conduit establishes fluid communication through the connections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747